The appellant was convicted for a violation of the prohibition statute and given three years in the penitentiary.
The case is before us without a statement of facts and with no bills of exception, and an examination of the record discloses that there is an absence of a showing that sentence was ever passed upon the appellant. "In an appeal from a judgment of conviction in a case where the punishment assessed is imprisonment in the penitentiary, the record must contain the sentence, — which is the final judgment, — or the appeal will be dismissed." Branch's Ann. P.C., p. 338, Sec. 667, and many cases cited thereunder.
The appeal is ordered dismissed.
Dismissed.